


110 HR 3908 IH: Loyalty to Our Legacy Act of 2007
U.S. House of Representatives
2007-10-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3908
		IN THE HOUSE OF REPRESENTATIVES
		
			October 18, 2007
			Mrs. Musgrave (for
			 herself, Mr. Hoekstra,
			 Mrs. Bachmann,
			 Mr. Herger,
			 Mr. Pitts,
			 Mr. Shadegg,
			 Mr. Goode,
			 Mr. Westmoreland,
			 Mr. Cantor,
			 Mr. Doolittle,
			 Mr. David Davis of Tennessee,
			 Mr. Walberg,
			 Mr. Fortuño,
			 Mrs. Myrick,
			 Mr. Feeney,
			 Mr. Campbell of California,
			 Mr. Pence,
			 Mr. Kline of Minnesota,
			 Mr. Bartlett of Maryland,
			 Ms. Foxx, Mr. Price of Georgia,
			 Mr. Gohmert,
			 Mr. Carter,
			 Mr. Barrett of South Carolina,
			 Mr. Bilbray,
			 Mr. King of Iowa,
			 Mr. Lamborn, and
			 Mr. McCotter) introduced the following
			 bill; which was referred to the Committee
			 on House Administration
		
		A BILL
		To direct the Architect of the Capitol to ensure that the
		  Pledge of Allegiance to the Flag and the national motto In God We
		  Trust are each displayed prominently in the Capitol Visitor Center on a
		  permanent basis and to prohibit the Architect from removing or refusing to
		  include language or other content from exhibits and materials relating to the
		  Capitol Visitor Center on the grounds that the language or content includes a
		  religious reference or Judeo-Christian content.
	
	
		1.Short TitleThis Act may be cited as the
			 Loyalty to Our Legacy Act of 2007.
		2.Inclusion of Pledge of
			 Allegiance and National Motto in Capitol Visitor CenterThe Architect of the Capitol shall ensure
			 that the Pledge of Allegiance to the Flag and the national motto In God
			 We Trust are each displayed prominently in the Capitol Visitor Center
			 on a permanent basis.
		3.Prohibition of
			 Removal of Language or Material From Capitol Visitor Center Exhibits Because of
			 Religious ContentIn preparing
			 and producing any exhibit or other material relating to the Capitol Visitor
			 Center, the Architect of the Capitol may not remove or refuse to include any
			 language, symbol, writing, document, or record on the grounds that the
			 language, symbol, writing, document, or record includes a religious reference
			 or Judeo-Christian content.
		
